Citation Nr: 0703906	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-23 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than February 3, 
2003, for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from May 1967 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina - which denied the veteran's claims 
for service connection for PTSD and for a rating higher than 
0 percent for post-concussion syndrome.

A more recent November 2003 RO decision - during the 
pendency of the appeal, granted service connection for PTSD 
and assigned a 100 percent collective rating retroactively 
effective from February 3, 2003, combining this highest 
possible evaluation for the PTSD with the existing 0 percent 
rating for the post-concussion syndrome.  The RO rated these 
conditions together, as one single disability, at the highest 
possible level, effective as of that date.  The veteran has 
since appealed for an earlier effective date for the grant of 
service connection for PTSD, so this is now the issue on 
appeal.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD (VA 
Form 21-526) was received on August 7, 2000, and supporting 
evidence was received just one week later, on August 14, 
2000, concerning his contemporaneous evaluation and treatment 
in the local VA outpatient mental health clinic - including 
for symptoms his treating psychologist, C.C. Doyle., Ph.D., 
believed were indicative of PTSD related to stressful 
incidents that had occurred coincident with the veteran's 
combat service in Vietnam.

2.  Dr. Doyle submitted an additional statement in November 
2000 indicating the veteran deserved to be rated at 100 
percent for his acquired psychiatric condition, whether the 
diagnosis was PTSD (after 1981) or paranoid schizophrenia 
(prior to this date).

3.  Several VA psychiatrists and psychologists that examined 
the veteran on various occasions in connection with his claim 
disagreed with Dr. Doyle's assessment that the veteran had 
PTSD - usually diagnosing, instead, paranoid schizophrenia.

4.  The veteran was hospitalized at the local VA medical 
center (VAMC) on February 3, 2003, and he remained an 
inpatient until February 10, 2003.  The discharge diagnosis 
indicated, among other things, he had Vietnam-related 
traumatic brain syndrome with psychosis (organic delusional 
disorder) and PTSD.

5.  The RO subsequently granted service connection for PTSD 
primarily on the basis of the report of that hospitalization, 
assigning an effective date of February 3, 2003, the date the 
veteran was admitted.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria are met for an earlier effective date of August 7, 
2000, for the grant of service connection for PTSD.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2006), and the implementing VA regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).



The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The Board notes that no VCAA notice was sent concerning the 
underlying claim.  However, service connection nonetheless 
was granted in the November 2003 rating decision at issue.  
And at that time, the RO assigned a disability rating and 
effective date.  As set forth in Dingess, "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated - 
it has been proven."  The Court further held in Dingess that 
when a claim has been proven, the purpose of section 5103(a) 
has been satisfied and notice under its provision is 
no longer applicable.  Because the veteran's claim pertaining 
to PTSD been granted, i.e., proven, and he was assigned an 
initial disability rating and an initial effective date, 
section 5103(a) notice is no longer applicable.  As a result, 
even if there was a notice error with respect to the duty to 
notify that occurred prior to the award of service connection 
and the assignment of a disability rating and an effective 
date, because the claim has already been proven and the 
purpose of section 5103(a) has been satisfied, that error was 
nonprejudicial.

Of equal or even greater significance, the Board is granting 
the veteran's downstream claim for an earlier effective date 
- retroactive to the 2000 date he is requesting.  So this, 
too, makes any concerns over whether there was compliance 
with the VCAA inconsequential and, therefore, at most 
harmless error.  See, e.g., Desbrow v. Principi, No. 02-352 
(U.S. Vet. App. May 4, 2004); Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (holding that failure to comply with 
VCAA constitutes nonprejudicial error "[w]here the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision").  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Law and Analysis

In a July 2004 statement, the veteran's representative argues 
that the correct effective date for the veteran's claim 
should be either August 7, 2000, the date his claim was 
received, or November 16, 2000, when he was diagnosed with 
PTSD by Dr. Doyle.

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim of entitlement to service connection is 
not received within one year of separation from service, 
disability compensation may not be awarded prior to the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2).

The date entitlement arose in this case is predicated upon a 
proper finding of the date service connection under 38 C.F.R. 
§§ 3.304 & 3.304(f) could have been established by the 
evidence.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The requirement of 
a diagnosis in accordance with 38 C.F.R. § 4.125(a) means the 
diagnosis must conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).

For his part, the veteran contends that he has been plagued 
by PTSD since service, and that diagnoses for post-concussion 
syndrome, schizophrenia, alcohol abuse, etc., were actually 
misdiagnosed PTSD.  But since he clearly did not file a claim 
specifically for PTSD (or even a stress-related mental 
illness in general since VA did not actually adopt the PTSD 
nomenclature until 1980 or thereabouts), the earliest 
effective date that he can receive under this circumstance is 
when he filed a claim.  And there is no disputing that was on 
August 7, 2000.  He is, though, entitled to that earlier 
effective date - not the February 3, 2003, effective date 
the RO assigned.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  But that said, nothing on file shows the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion either.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions concerning when he first developed PTSD cannot 
constitute competent medical evidence.  38 C.F.R. § 
3.159(a)(1).  But his treating psychologist at the local 
VAMC, Dr. Doyle, diagnosed PTSD contemporaneous to when the 
veteran filed his claim for this condition in August 2000.  
And Dr. Doyle attributed the PTSD to stressful incidents that 
had occurred coincident with the veteran's combat service in 
Vietnam.  So there was a plausible basis for granting service 
connection for PTSD, even then, although admittedly other 
doctors who examined and evaluated the veteran in connection 
with his claim disagreed with Dr. Doyles's clinical 
assessment - primarily diagnosing, instead, paranoid 
schizophrenia.  It must be presumed that Dr. Doyle's PTSD 
diagnosis, even in 2000, was in accordance with DSM-IV both 
in terms of the adequacy of symptomatology and sufficiency of 
in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).

Most telling is that Dr. Doyle submitted an additional 
statement in November 2000 indicating the veteran deserved to 
be rated at 100 percent for his acquired psychiatric 
condition, irrespective of whether the diagnosis was PTSD 
(after 1981, keeping in mind that was about when VA adopted 
this nomenclature) or paranoid schizophrenia (prior to this 
date).  And the fact that the veteran was hospitalized at the 
local VAMC on February 3, 2003, and remained an inpatient 
until February 10, 2003, only further supports the claim 
because the discharge diagnosis indicated, among other 
things, he had Vietnam-related traumatic brain syndrome with 
psychosis (organic delusional disorder) and PTSD.

The RO subsequently granted service connection for PTSD 
primarily on the basis of the report of that hospitalization, 
assigning an effective date of February 3, 2003, the date the 
veteran was admitted.  But in granting the claim, this was 
mere confirmation of the PTSD diagnosis Dr. Doyle initially 
had made in August 2000, and affirmation that this diagnosis 
related back to the veteran's military service, and in 
particular to stressful incidents that had occurred while he 
was engaged in combat in Vietnam.  His initial August 7, 2000 
claim remained pending for the entire 3 or so years until 
eventually granted, so the grant of service connection 
must be made retroactive to that earlier date - especially 
when all reasonable doubt is resolved in his favor as to 
whether he had PTSD when initially filing his claim in August 
2000.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

An earlier effective date earlier of August 7, 2000, is 
granted for service connection for PTSD, subject to the laws 
and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


